Case 1:19-cv-09901-JGK-OTW Document 31 Filed 07/16/20 Page 1 of 14
 Case 1:19-cv-09901-JGK-OTW Document 31 Filed 07/16/20 Page 2 of 14




Submitted by:


/S:/Geoffrey Peters
Geoffrey Peters (4247904)
Weltman Weinberg & Reis Co. LPA
3705 Marlane Drive
Grove City, OH 43123
gpeters@weltman.com

Attorneys for Plaintiff




                                  2
Case 1:19-cv-09901-JGK-OTW Document 31 Filed 07/16/20 Page 3 of 14
Case 1:19-cv-09901-JGK-OTW Document 31 Filed 07/16/20 Page 4 of 14
Case 1:19-cv-09901-JGK-OTW Document 31 Filed 07/16/20 Page 5 of 14
Case 1:19-cv-09901-JGK-OTW Document 31 Filed 07/16/20 Page 6 of 14
Case 1:19-cv-09901-JGK-OTW Document 31 Filed 07/16/20 Page 7 of 14
Case 1:19-cv-09901-JGK-OTW Document 31 Filed 07/16/20 Page 8 of 14
Case 1:19-cv-09901-JGK-OTW Document 31 Filed 07/16/20 Page 9 of 14
Case 1:19-cv-09901-JGK-OTW Document 31 Filed 07/16/20 Page 10 of 14
Case 1:19-cv-09901-JGK-OTW Document 31 Filed 07/16/20 Page 11 of 14
Case 1:19-cv-09901-JGK-OTW Document 31 Filed 07/16/20 Page 12 of 14
Case 1:19-cv-09901-JGK-OTW Document 31 Filed 07/16/20 Page 13 of 14
Case 1:19-cv-09901-JGK-OTW Document 31 Filed 07/16/20 Page 14 of 14
